DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the method of claim 1, a thorough search of pertinent prior art did not locate a teaching or a suggestion for a method to make butadiene from ethylene and sulfur gas said method comprising: a) obtaining a reaction mixture comprising the ethylene and sulfur gas, and b) contacting the reaction mixture with a  catalyst to produce 1,3-butadiene.
The closest prior art is Mathews et al. (GB 1913 15049 A; cited in the ISR) who suggests making butadiene from ethylene by treating the ethylene with heat and oxygen, or an oxygen-yielding compound, or an oxidizing substance such as sulfur or sulfur-containing substance among other possibilities.  The treatment of the ethylene with heat and in the presence of the oxygen/oxidizing agent allows removing hydrogen from the olefin and facilitates making the butadiene; the oxygen can be replaced with an oxidizing agent which is also described as a dehydrogenating substance where sulfur is listed (pg. 2 lines 10-23). The method can be carried out in the presence of a catalyst (pg. 2 line 29). Mathews  seems silent about the claimed step a of obtaining a reaction mixture comprising the ethylene and sulfur gas. Note here that sulfur exists as crystalline yellow solid which melts at about 115°C and boils at 445°C; these temperatures are within the do not include obtaining sulfur gas with ethylene as part of the reaction mixture before contacting the reaction mixture with the catalyst. 
 The closest prior art that discloses a gas phase reaction of gases, such as ethylene, sulfur dioxide, sulfur hexafluoride, and butadiene, is Tummala et al. (US 2004/0141905; [0025]). The produce of Tummala is chloramine and not 1,3-butadiene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772